Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are presented for examining.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 9/16/20 and 6/02/220 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-16 are allowed over prior art of references
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
	Furthermore, the prior art of record does not teach a non-volatile memory device including “an address decoder and a page buffer circuit located on a first substrate; a memory cell array in the memory cell region, which includes a first vertical structure and a second vertical structure, a first vertical structure on a second substrate, the first vertical structure having a plurality of first memory sub-blocks therein and a first plurality of through-hole vias extending at least partially therethrough; and a second vertical structure on the second substrate, the second vertical structure having a plurality of second memory sub-blocks therein and a second plurality of through-hole vias extending at least partially therethrough; and a control circuit in the peripheral region, the control circuit configured to group the first memory sub-blocks into a plurality of groups of memory sub-blocks according to their closeness to the first plurality of through-hole vias, and perform address re- mapping by replacing a defective one of the first memory sub-blocks with a non- defective one of the first memory sub-blocks, subject to a constraint that the non- defective one of the first memory sub-blocks is selected as a replacement based on its inclusion in the same group of memory blocks as the defective one of the first memory sub-blocks”, as disclosed with all the limitations and presented in claims 1 and 9.
 	Regarding dependent claims 2-8 and 10-16, they are allowed for similar reasons with respect to independent claims 1 and 9 above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
 	The closest prior art to the present invention are:
U.S. Patent Application Pub. No. 2014/0359382 (Choi), U.S. Patent Application Pub. No. 2015/0067248 (Yoo) and U.S. Patent Application Pub. No. 2018/0307431 (Gunman) disclose various memories having controller for replacing bad block for read and program operations. But none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
August 13, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824